DETAILED ACTION
Notice to Applicant
In the amendment dated 2/28/2022, the following has occurred: Claim 1 has been amended; Claim 2 has been canceled.
Claims 1, 4, 6-11, and 13-15 are pending and are examined herein.

Allowable Subject Matter
Claims 1, 4, 6-11, and 13-15 allowed.
The following is an examiner’s statement of reasons for allowance: The independent claim has been amended to require sodium dodecylbenzenesulfonate. Applicant has submitted arguments with the amendment 2/28/2022 that are persuasive and overcome the rejections of record. Previously cited Uemara teaches generic surfactants in a long list including alkylbenzene esulfonate for use in production of a separator, but teaches anionic, cationic, and nonionic surfactants as all substitutable for each other (paras 00136-00137). As Applicant points out, Uemara teaches lithium dodecylbenzene in its examples (para 0422). Previously cited Toyoda teaches examples of sodium dodecylbenzene surfactant use in binder manufacturing. Applicant argues that the use of sodium dodecylbenzene in a relatively large amount at the higher end of the disclosed ranges in the art (5-20 wt%) provides the benefit of being a cationic scavenger that operates as a surface protectant rather than as a surfactant for aqueous solutions and therefore one of ordinary skill in the art would not have been motivated to particularly select sodium dodecylbeneze in the claimed amount in combination with the other claimed elements, given that the prior art discusses surfactants as generically substitutable. This rationale is persuasive and the claims are therefore allowed as non-obvious in view of the prior art. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Dignan, whose telephone number is (571) 272-6425.  The examiner can normally be reached from Monday to Friday between 10 AM and 6:30 PM. If any attempt to reach the examiner by telephone is unsuccessful, the examiner’s supervisor, Milton Cano, can be reached at (313)446-4937. Another resource that is available to applicants is the Patent Application Information Retrieval (PAIR). Information regarding the status of an application can be obtained from the (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAX. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, please feel free to contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). Applicants are invited to contact the Office to schedule an in-person interview to discuss and resolve the issues set forth in this Office Action.  Although an interview is not required, the Office believes that an interview can be of use to resolve any issues related to a patent application in an efficient and prompt manner.
/MICHAEL L DIGNAN/Examiner, Art Unit 1723